


109 HR 5975 IH: To require the Agency for Healthcare Research and

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5975
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Allen (for
			 himself, Mrs. Emerson,
			 Mr. Waxman,
			 Mr. Ehlers,
			 Mr. Berry,
			 Mr. Burton of Indiana,
			 Mr. Brown of Ohio, and
			 Mr. Gutknecht) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To require the Agency for Healthcare Research and
		  Quality, in consultation with the Director of the National Institutes of
		  Health, to conduct research to develop valid scientific evidence regarding
		  comparative clinical effectiveness, outcomes, and appropriateness of
		  prescription drugs, medical devices, and procedures, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Prescription Drug Comparative Effectiveness Act of 2006.
		2.Research and
			 study on effectiveness of certain prescription drugs
			(a)In
			 General
				(1)ResearchThe Director of the Agency for Healthcare
			 Research and Quality, in consultation with the Director of the National
			 Institutes of Health, shall conduct or support research, which may include
			 clinical research, to develop valid scientific evidence regarding comparative
			 clinical effectiveness, outcomes, and appropriateness of prescription drugs,
			 medical devices, and procedures. In conducting or supporting such research,
			 particular consideration shall be given to treatments that involve high volume,
			 high cost, or high risk to patients.
				(2)Systematic
			 reviews
					(A)In
			 generalThe Director of the
			 Agency for Healthcare Research and Quality shall conduct or support systematic
			 reviews of existing evidence regarding comparative clinical effectiveness,
			 outcomes, and appropriateness of prescription drugs, medical devices, and
			 procedures. In conducting or supporting such reviews, particular consideration
			 shall be given to treatments that involve high volume, high cost, or high risk
			 to patients.
					(B)Better clinician
			 and patient information on safetyWithin 12 months of the date of the
			 enactment of this Act, the Secretary of Health and Human Services, in
			 consultation with the Director of the Agency for Healthcare Research and
			 Quality, the Commissioner of Food and Drugs, and the Director of the National
			 Institutes of Health, shall develop a coordinated plan for research on the most
			 appropriate methods for measuring and comparing adverse events associated with
			 pharmaceuticals and other medical and surgical treatments so that clinicians
			 and patients can evaluate the comparative safety as well as the comparative
			 clinical effectiveness of the alternative treatment options.
					(b)Annual
			 ReportEach year the Director of the Agency for Healthcare
			 Research and Quality shall prepare a report on the results of the research,
			 studies, and analyses conducted under this section and submit the report to the
			 following:
				(1)The
			 Congress.
				(2)The Secretary of
			 Defense.
				(3)The Secretary of
			 Health and Human Services.
				(4)The Secretary of
			 Veterans Affairs.
				(5)The Administrator
			 of the Centers for Medicare & Medicaid Services.
				(6)The Director of
			 the Indian Health Service.
				(7)The Director of
			 the National Institutes of Health.
				(8)The Director of
			 the Office of Personnel Management.
				(c)Reports for
			 PractitionersAs soon as possible, but not later than a year
			 after the completion of any systemic review conducted pursuant to subsection
			 (a)(2), the Director of the Agency for Healthcare Research and Quality
			 shall—
				(1)prepare a report on
			 the results of such systemic review for the purpose of informing health care
			 practitioners; and
				(2)identify treatment options for which
			 comparative clinical effectiveness judgments could not be reached due to
			 insufficient evidence and make such identifications available to the Director
			 of the National Institutes of Health and other entities funding
			 research.
				(d)Information for
			 patientsThe Director of the
			 Agency for Healthcare Research and Quality shall create a version of each
			 report prepared for practitioners under subsection (c)(1) in a form that is
			 easily understood by the individuals receiving the treatments involved.
			(e)AvailabilityThe Director of the Agency for Healthcare
			 Research and Quality—
				(1)shall publish on
			 the Agency’s Internet site, and through other means that will facilitate access
			 by practitioners, each report prepared under subsection (b), (c), or (d);
			 and
				(2)make the information in such reports
			 available to the public through easily accessible and searchable electronic
			 mechanisms, and in hard copy formats as appropriate.
				(f)AccountabilityIn
			 carrying out this subsection, the Secretary of Health and Human Services shall
			 implement activities in a manner that makes publicly available all scientific
			 evidence relied upon and the methodologies employed, provided such evidence and
			 method are not protected from public disclosure by section 1905 of title 18,
			 United States Code, or other applicable law, so that the results of the
			 research, analyses, or syntheses involved can be evaluated and
			 replicated.
			(g)Authorization of
			 AppropriationsTo carry out
			 this section, there are authorized to be appropriated to the Agency for
			 Healthcare Research and Quality and the National Institutes of Health
			 $100,000,000 for fiscal year 2007 and such sums as may be necessary for fiscal
			 year 2008 and each subsequent fiscal year.
			
